Los Lechos están expresados en la opinión.
El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
La apelante buscaba una declaración judicial para obte-ner la patria potestad sobre su hijo menor y otros extremos. En vida de su marido se había divorciado y por virtud de la sentencia de divorcio la custodia del hijo se le había conce-dido al marido. Este falleció dejando tutores testamentarios para dicho hijo, y ella sostiene que a su muerte ha recuperado la patria potestad. Esta cuestión fué resuelta en contra de la demandante e'n la corte inferior al sostener una excepción previa interpuesta a su demanda.
La apelante admite que antes de marzo 14 de 1907, la sentencia de divorcio le habría privado definitivamente de su derecho a tener bajo su cuidado a su hijo por la razón de que antes 'de esa fecha el padre y la madre ejercían indistin-tamente la patria potestad sobre sus menores hijos, pero la ley fué modificada en marzo 14, 1907, en la siguiente forma:
“La patria potestad sobre los hijos ,legítimos no emancipados corresponde, en primer término, al padre, y en ausencia, impedi-mento legal o muerte de éste, a la madre.
“Los hijos ilegítimos, y los adoptivos menores de edad, estarán *671bajo la potestad del padre o de la madre que los haya reconocido o adoptado. Si ambos los hubieran reconocido o adoptado, será en ese caso aplicable lo dispuesto en el párrafo primero de este ar-tículo. ’ ’
La cuestión levantada por el apelante es la de que bajo la nueva redacción de la ley es que surge su derecho, y surge solamente en virtud de la muerte del padre, y que por lo tanto la sentencia de divorcio no podía afectar un derecho que nació después de la fecha en que se dictó la sentencia. 'En otras palabras, que aunque el artículo 234 del Código Civil dispone en efecto que el consorte culpable perderá la vpatria potestad cuando ]a custodia del hijo se le concede al otro cón-yuge, sin embargo una persona no puede perder lo que no tiene.
■ El argumento es de fuerza, pero no puede prevalecer en contra de la intención de la legislatura, según se evidencia por el artículo 222, según quedó enmendado, supra, y 234, y por la naturaleza general del divorcio. Una esposa tenía algo que perder en este respecto tanto' antes como después de marzo 14 de 1907. Ella tenía un derecho in potentia y en principio al dominio sobre su hijo, comparable a su derecho sobre los bienes gananciales. En verdad, respecto a los bie-nes gananciales durante la vida del matrimonio, sus derechos son dudosos y vagos, pero las cortes han resuelto que exis-ten. Según el artículo 222, enmendado, el marido tiene el derecho en primer término, pero no és un derecho exclusivo. Esto se prueba especialmente con el hecho de que pertenece a la esposa no sólo a la muerte de su marido sino que tam-bién en su ausencia. Siempre existe algún derecho aunque se encuentre acallado o dominado por el derecho del marido. Puesto que el derecho a la patria potestad es naturalmente inherente a ambos padres, no puede suponerse que la Le-gislatura, en 1907, iba a'abolir el derecho fundamental de la madre para que solamente surgiese en casos de muerte, *672incapacidad o ausencia del padre. Cierto que sea como ha dicho el apelante, al citar a- Sánchez Román, (Yol. II, Torn. V, pág. 1103), que la patria potestad es más bien una fun-ción natural que un derecho, pero además una relación ju-rídica existe necesariamente, como lo demuestra la misma naturaleza de este pleito. La patria potestad es una ins-titución jurídica. Creemos que la Legislatura mediante el artículo'234, quiso destruir dicha relación jurídica con el cón-yuge culpable, y la ley de 1907 supone la validez y subsisten-cia de dicha relación o función en cuanto a ambos padres. La naturaleza del divorcio es la de disolver el vínculo legal existente entre marido y mujer. La naturaleza de la custo-dia que se le concede a la parte inocente en un divorcio es la de disolver la relación legal que existe entre el padre culpable y el hijo. Esto está demostrado además por el artículo 175 del Código Civil, que dispone que:
“En todos los casos de divorcio, los hijos menores serán pues-tos bajo el cuidado y patria potestad de la parte que lo hubiese ob-tenido;' .pero el otro cónyuge tendrá derecho a continuar las rela-ciones de familia con sus hijos.”
Las relaciones de familia, consideradas aparte de la pa-tria potestad, pueden continuarse. La relación jurídica de la patria potestad es la que ha terminado.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez-Asociado Sr. Hutchison disintió.